UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
PORTSMOUTH JV, A JOINT VENTURE, Case No. 1:18-cv-649
Plaintiff, Bertelsman, J.

Litkovitz, M.J.

VS.

THE GUARANTEE COMPANY OF ORDER
NORTH AMERICA USA,
Defendant.

This matter is before the Court on the motion of Portsmouth JV, a Joint Venture, to
compel production of documents in response to subpoena (Doc. 34), to which no opposition
memorandum has been filed.

Portsmouth JV moves this Court, pursuant to Fed. R. Civ. P. 45, for an order compelling
third-party L.A. Williams Construction, LLC (“L.A. Williams”) to produce documents
responsive to a subpoena issued by the Joint Venture on March 5, 2019. No objections have
been filed by L.A. Williams to the subpoena.

For the reasons set forth in Portsmouth JV’s motion, to which L.A. Williams has not
responded, the Court finds that the documents sought in response to Requests Numbers 3 and 4
of the subpoena are relevant to the pending lawsuit. As there has been no showing of adequate
excuse for not complying with the subpoena, the motion to compel responses to Requests
Numbers 3 and 4 of the subpoena is GRANTED.

L.A. Williams is hereby ORDERED to provide responses to Requests Numbers 3 and 4
of the subpoena within fourteen (14) days of the date of this Order. Failure to comply with this

Order may subject L.A. Williams to contempt of court. See Fed. R. Civ. P. 45(g).
The Clerk of Court is directed to send a copy of this Order by regular and certified mail

to:

L.A. Williams Construction, LLC
c/o Louis Williams, Jr., Statutory Agent
2776 Crest Road
Cincinnati, OH 45251

IT IS SO ORDERED.

Date: S/23//7 Ki Lone
Lian Eidkasies

United States Magistrate Judge

 
@ Complete items 1, 2, and 3. Also complete A. Signature f
Agent

 

item 4 if Restricted Delivery is desired. xX
@ Print your name and address on the reverse O Addressee
So that we can return the card to you. B. Received by ( Printed Name) C. Date of Delivery

@ Attach this card to the back of the mailpiece,
or on the front if space permits.

 

 

: D. Is delivery address different from item 1? © Yes
1. Article Addressed to: If YES, enter delivery address below: 1 No

L.A. Wb licens Coastrvction UL
“/o Levi's Wil ams, Ir.
Statvter ent

 

 

 

 

 

 

 

! 2776 Crest Read a ice Type
5 , ified Mail © Express Mail
Ci nt, do lf a4 JS Z S$ { CZ Registered C Return Receipt for Merchandise
O Insured Mail [1 .0.D.
; 4. Restricted Delivery? (Extra Fee) OD Yes
2 Anis Marte POLL 3500 0001 5345 &52b
(Transfer from service label)

 

: PS Form 3811, February 2004 Domestic Return Receipt 102595-02-M-1540 ;

te

 

 
